DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 2, 3, 8 and 10-12 have been canceled.
Claims 6, 7 and 14-17 have been withdrawn.
Claim 1 has been amended; support for the amendment can be found in original claims 2 and 3.
Claims 1, 4, 5, 9 and 13 have been examined on the merits.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 1, “(Previously Presented)” should read “(Currently Amended)”.
  Appropriate correction is required.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi (US 2010/0075201 A1).

Regarding claim 1, Nakanishi discloses an electrode catalyst layer (Fig. 2; elements 4-6; “a porous electric conductor”; [0051]; [0005]) bonded to a polymer electrolyte membrane (Fig. 2; element 1), the layer (4-6) comprising: 

a catalyst substance ([0035]; Fig. 2; element 5); a conductive carrier (“a porous electric conductor”; [0051]); a polymer electrolyte ([0035]; Fig. 2; element 6); and fibrous substances ([0035]; Fig. 2; element 4), 

    PNG
    media_image1.png
    410
    617
    media_image1.png
    Greyscale


wherein the number of the fibrous substances, in which vertical inclination θ of axes with respect to a surface of the electrode catalyst layer bonded to a surface of the polymer electrolyte membrane is 0≤ θ < 45°, is greater than 50% of the total number of the fibrous substances contained, 

wherein the number of the fibrous substances in which vertical inclination θ of the axes of the fibrous substances is 0° ≤θ< 20°, is less than 70% (pg. 8; Table 1; Example 6; CNT Inclination = 30°) of the total number of the fibrous substances contained; and wherein the number of the fibrous substances, in which vertical inclination θ of the axes of the fibrous substances is 0° ≤θ< 40°, is greater than 80% (pg. 8; Table 1; Example 6; CNT Inclination = 30°) of the total number of the fibrous substances contained.

"When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962))

	Regarding claim 4, Nakanishi discloses wherein the fibrous substances (4) contain carbon nanotubes ([0035]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (US 2010/0075201 A1) in view of Ishimoto (US 2021/0143460 A1).

Nakanishi discloses all claim limitations of claim 1 as set forth above.

Regarding claim 5 and 13, Nakanishi fails to disclose wherein a thickness of the electrode catalyst layer is 5 µm to 30 µm.

Ishimoto discloses an electrode catalyst layer (Fig. 1; element 120) bonded to a polymer electrolyte membrane ([0070]; Fig. 1; element 110), the layer comprising: 

a catalyst substance ([0022]); 
a conductive carrier (“particulate electric conductor”; [0022]); 
a polymer electrolyte (“proton-conductive resin”; [0022]); and 
fibrous substances ([0022]), 

Ishimoto further discloses that “the thickness of the catalyst layer ( thickness T ) is preferably small when considering the size reduction of the fuel cell ; however , in view of strength , it is preferably not too small”. In light of these considerations, Ishimoto discloses wherein a thickness of the electrode catalyst layer should be 1 µm or more and 50 µm or less ([0063]).

	Ishimoto and Nakanishi are analogous art from the same field of endeavor, namely the fabrication of electrode catalyst layers bonded to polymer electrolyte membranes. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Nakanishi by employing a thickness of the electrode catalyst layer as 1 µm or more and 50 µm or less as disclosed by Ishimoto. In doing so, one of ordinary skill in the art would reasonably expect to keep the overall size of Nakanishi’s fuel cell small while maintaining the strength of the catalyst layer as recognized by Ishimoto.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 9, modified Nakanishi discloses wherein the fibrous substances (4) contain carbon nanotubes ([0035]).	

Claims 1, 4, 5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto et al. (US 2021/0143460 A1) hereinafter Ishimoto.

Regarding claim 1, Ishimoto discloses an electrode catalyst layer (Fig. 1; element 120) bonded to a polymer electrolyte membrane ([0070]; Fig. 1; element 110), the layer comprising: 

a catalyst substance ([0022]); 
a conductive carrier (“particulate electric conductor”; [0022]); 
a polymer electrolyte (“proton-conductive resin”; [0022]); and 
fibrous substances ([0022]), 

wherein the fibrous substances ([0022]) have a vertical inclination θ of axes with respect to a surface of the electrode catalyst layer bonded to a surface of the polymer electrolyte membrane (“the interface between the electrolyte membrane and the catalyst layer ( the principal surface of the catalyst layer on the electrolyte membrane side ( second principal surface )) can be used as a reference plane”; [0041]) of  0≤ θ < 45° (“The fibrous conductor being oriented along the first principal surface means that the fibrous conductor is oriented at an orientation angle θ of 0 ° or more and less than 45 ° , with respect to the first principal surface”; [0041]; [0040]).

Ishimoto does not expressly disclose the percentage of fibrous substances. However, in light of Ishimoto’s disclosure of a lying fiber or a standing fiber ([0040]), one of ordinary skill in the art would have had reason to choose to employ one or the other and not both fibers at the same time. Therefore, absent an express disclosure to the contrary, one of ordinary skill in the art would have found it obvious to interpret Ishimoto’s disclosure of the use of a lying fiber as substantially 100% of the fibrous substances have a vertical inclination between 0≤ θ < 45°.

Ishimoto fails to disclose wherein the number of the fibrous substances in which vertical inclination θ of the axes of the fibrous substances is 0° ≤θ< 20°, is less than 70% of the total number of the fibrous substances contained.


However, Ishimoto discloses that the vertical inclination of the fibrous substances is a result effective variable (i.e. a variable that achieves a recognized result). Specifically, Ishimoto discloses the vertical inclination of the fibrous substances affects gas diffusion performance ([0040]; [0050]).

Therefore, one of ordinary skill in the art would have had motivation to optimize the performance of Ishimoto’s catalyst layer through routine experimentation of the inclination angle of the fibrous substances and arrive at the instantly claimed “vertical inclination θ of the axes of the fibrous substances is 0° ≤θ< 20°, is less than 70% of the total number of the fibrous substances contained”.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve 9 upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, Ishimoto discloses wherein the fibrous substances ([0022]) contain one or two selected from carbon nanofibers and carbon nanotubes ([0050]).

Regarding claim 5 and 13, Ishimoto discloses wherein a thickness of the electrode catalyst layer is 1 µm or more and 50 µm or less ([0063]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Regarding claim 9, Ishimoto discloses wherein the fibrous substances ([0022]) contain one or two selected from carbon nanofibers and carbon nanotubes ([0050]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new grounds of rejection relies on Nakanishi or Ishimoto.

Applicant argues (pg. 6) that the ordinary skilled artisan would not have been led to the conclusion that Ishimoto discloses an embodiment in which substantially 100% of the fibrous substances have a vertical inclination between 0≤ θ < 45°. However, in light of Ishimoto’s disclosure of a lying fiber or a standing fiber ([0040]), one of ordinary skill in the art would have had reason to choose to employ one or the other and not both fibers at the same time. Therefore, absent an express disclosure to the contrary, one of ordinary skill in the art would have found it obvious to interpret Ishimoto’s disclosure of the use of a lying fiber as substantially 100% of the fibrous substances have a vertical inclination between 0≤ θ < 45°.

	Applicant further argues that Ishimoto fails to disclose that the vertical inclination of fibrous substances is a result effective variable (pg. 8). However, with regards to result effective variables (i.e. a variable that achieves a recognized result) Ishimoto discloses the vertical inclination of the fibrous substances affects gas diffusion performance ([0040]; [0050]).

Therefore, one of ordinary skill in the art would have had motivation to optimize the performance of Ishimoto’s catalyst layer through routine experimentation of the inclination angle of the fibrous substances and arrive at the instantly claimed “vertical inclination θ of the axes of the fibrous substances is 0° ≤θ< 20°, is less than 70% of the total number of the fibrous substances contained”.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727